Citation Nr: 0836077	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1966 to October 1969, to include service in Vietnam; 
he additionally had service in the United States Navy from 
March 1974 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran initially requested a hearing before a Veterans 
Law Judge at the Central Office in Washington, DC.  He has 
since withdrawn the request in writing.  

The Board notes that the decision below represents a denial 
of the veteran's claim for service connection for PTSD.  In 
reviewing the record, the Board is very concerned with 
statements submitted by the veteran in which he suggest he 
might harm himself should his claim not be granted.  The VA 
has counselors who can assist the veteran and strong suggests 
that the veteran contact his nearest VA Medical Center for 
appropriate help.  Specifically, the veteran is advised of 
the availability of the VA Lifeline (1-800-273-TALK/8255), 
which is available around-the-clock, seven days a week.  


FINDINGS OF FACT

1.  The veteran has an equivocal diagnosis of PTSD which does 
not contain a nexus opinion to any claimed stressor and is 
not based on a thorough mental status examination.  

2.  The veteran's allegation of a combat stressor is not 
verified by service personnel records, and he has not 
identified participation in specific events which can be 
corroborated by the service department; he is not a recipient 
of a combat decoration and his military occupational 
specialty (MOS) does not suggest participation in combat 
operations.  




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A; 5107; 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  While not required, in 
this case the veteran was asked to provide any evidence in 
his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a February 2006 pre-adjudicative letter, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim for service connection. 
The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  While no longer required, he was also 
notified of the need to give VA any evidence pertaining to 
his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Subsequent VCAA letters, dispatched after the RO's 
adjudication and Board's remand, reiterated what was 
necessary to substantiate the claim.  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claims be granted, and 
such notice was prior to initial rating decision.  

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claim.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  While the veteran does 
not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In the current case, the record does not indicate 
that the veteran experienced any psychiatric manifestation in 
service, nor does it indicate participation in combat 
operations as alleged.  As such, there is no duty to provide 
the veteran with an examination, as there is nothing on 
record to verify the claimed stressors.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1131, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Analysis

The veteran contends that he developed PTSD as a result of 
exposure to combat during his service with the U.S. Army in 
Vietnam.  He states that he is affected by feelings of anger 
and isolation, and that those feelings arose out of haunting 
memories of combat.  

Upon review, the Board notes that the veteran had two 
separate periods of service in the armed forces.  He served 
in the Army from October 1966 to October 1969, which included 
duty in Vietnam, and he served in the Navy from March 1974 to 
March 1991, retiring as a Chief Petty Officer.  The veteran 
does not allege that he experienced any stressful incidents 
during his naval service, citing his time in Vietnam as 
causative of alleged PTSD.  The veteran does not maintain 
that he experienced psychiatric symptoms in service, stating 
that he is currently affected by distant memories of Vietnam, 
which are disabling to him.  

Before any claim of service connection can be granted, there 
must first and foremost be a diagnosis of a disability 
capable of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the present instance, the 
veteran's diagnosis of PTSD is rather equivocal.  A January 
2006 private clinical report listed an impression of PTSD, 
but there is no associated rationale or determination as to 
what was the source of the PTSD.  There is nothing to suggest 
that this opinion was made on anything other than the 
veteran's subjective history.  This fact, in and of itself, 
is not necessarily detrimental to the claim; however, the 
fact that there is nothing to support the diagnosis in the 
evidentiary record (e.g. an opinion which links PTSD to 
combat) does not give the cursory diagnosis of PTSD (done 
without mental status examination or reporting of GAF score) 
much probative value.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

For the sake of argument, even if the Board were to accept 
the cursory diagnosis of PTSD as related to combat, there is 
still the issue of the verification of alleged combat 
service.  The Board notes that the veteran is in receipt of 
the Vietnam Service Medal (VSM), and other service personnel 
records indicate service in Vietnam with the military 
occupational specialty (MOS) of a construction machine 
operator.  This MOS is not, on its surface, indicative of a 
combat role in the Army, and there is no indication of 
receipt of a decoration such as the Bronze Star Medal (with 
'V' device), Purple Heart Medal, Combat Infantryman Badge 
(CIB), Silver Star Medal, etc.  The veteran has alleged that 
he received the Bronze Star and CIB; however, service 
personnel records do not confirm this contention.  Despite 
this, the veteran can, through alternative evidence, identify 
specific events which he allegedly participated in, and VA 
will attempt to corroborate such service.  It is noted that 
direct participation in combat is not necessarily required to 
substantiate a stressor, as if the veteran was proximate to 
an area where combat occurred (e.g. present at a base during 
a documented mortar attack), his involvement will be 
conceded.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In this case, the veteran was asked to identify his specific 
combat-related stressors, and the reply received was overly 
vague.  VA informed the veteran that if he could name 
specific incidents, that a request would be made to the 
service department to attempt to verify his contentions.  The 
veteran's response to the PTSD questionnaire was that he saw 
dead bodies, witness friends being killed, and saw drug abuse 
in the ranks as a result of the pressures of combat.  He did 
not identify individual soldiers whom he allegedly saw 
killed, and he also did not identify dates and times (to 
include timeframes), stating broadly that the alleged 
stressors occurred during the Tet Offensive of early 1968.  
On other statements submitted during the appeal process he 
indicated the time frame as March/April 1968 or just "people 
died" in 1968.  As no specific stressors were identified, VA 
could not send the claim for verification by the service 
department.  

The record does not provide confirmation that the veteran had 
combat service based on the available evidence of record.  
There are no specific instances of combat alleged, and he 
does not have either a combat MOS or decoration so that 
combat service can be conceded.  See 38 U.S.C.A. § 1154(b).  
Given this, the alleged stressors are not verified, and thus 
there is no need to obtain a clarifying diagnosis via a VA 
psychiatric examination.  See McLendon, supra.  Simply 
stated, the veteran's assertion of combat service in Vietnam 
is not confirmed by the evidence; since his described 
stressors cannot be confirmed, his claim for service 
connection must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b); See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


